Case 1:19-cv-01019-JMS-MPB Document 73 Filed 08/27/20 Page 1 of 1 PageID #: 847




                                                                       FILED
                                                                1:57 pm, Aug 27, 2020
                                                                 U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk
